Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2-7, 11-13, 16, 18, 20, and 23 have been cancelled previously.  Claims 1, 8-10, 14, 15, 17, 19, 21, and 22 are pending. Claims 8, 10, 14, 15, 17, 19, and 22 stand withdrawn without traverse.  The claims are examined in view of the elected species: succinic acid.  Claims 1, 9, and 21 are under current examination.  

All rejections and objections not reiterated have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zaworotko (WO 2014/172650; publication date: 10/23/2014; cited in the IDS filed 11/06/2018) in view of Zhang (US 2009/0209604; publication date: 08/20/2009) and further in view of Bathori et al. (Crystal Growth & Design Vol 11, pages 75-87; 2011) and Aakeroy et al. (J Am Chem Soc Vol 124, pages 14425-14432; 2002).

The claims are being examined in view of the species election of “succinic acid” as the organic acid of instant claim 1. 
Zaworotko discloses a cocrystal having the formula LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule and a is from 0.5 to 4 (abstract).  The components of the cocrystal form a square grid network (para 00107), i.e. they form a coordination polymer.  With regard to instant claim 1, in an example composition on pages 39-40, Zaworotko discloses a crystal containing lithium cations, salicylate anions (i.e. the conjugate base of salicylic acid), and L-proline.  The substance does not contain water.  The examples do not contain the elected species, succinate; however, in an embodiment X in the formula above is succinate (0065).  Replacing salicylate with succinate would be prima facie obvious because this is within the scope of the invention disclosed by Zaworotko.  
In summary, Zaworotko discloses that the cocrystal former (i.e. M in the structure LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule, noted above) is not particularly limited other than that it may be safely administered to humans (0067).  As cocrystal formers, vitamins and nicotinic acids are mentioned (0067 and 0068).  In view of the foregoing one having ordinary skill in the art would have recognized that the identity of Zaworotko’s neutral organic molecule is not particularly critical to the structure, and that Zaworotko contemplated B vitamins as neutral organic molecules. 
Zarowotko does not disclose isonicotinamide.  
Zhang discloses that isonicotinamide is a vitamin B3 compound as is niacin (i.e. nicotinic acid; 0027).
Bathori discloses isonicotinamide is one of the most effectively used co-crystalizing compounds.  The carboxylic acid to pyridine hydrogen bond has been identified as a robust yet versatile hydrogen bond and persists even in the presence of other good donors.  Isonicotinamide is not classified as a GRAS substance but is structurally closely related to its isomer nicotinamide, which is part of the Vitamin B group and a GRAS substance (page 75, right col).  
Aakeroy discloses a series of cocrystals formed from isonicotinamide and a diacid (pages 14428-14429), including succinic acid (page 14429).
It would have been prima facie obvious to use isonicotinamide as the neutral organic molecule in Zaworotko’s cocrystal.  The skilled Artisan would have been motivated to select isonicotinamide because this substance was generally known to be very effective in forming cocrystals, because it is a close structural homolog of a GRAS substance (nicotinamide) and therefore likely to be safe for human consumption, and finally because it was known to form cocrystals specifically with succinic acid.  One would have had reasonable expectation of success for these same reasons.  Moreover, Zaworotko specifically lists other B vitamins as suitable as the neutral organic molecule “M” (see e.g. claim 23, which recites the limitation “wherein M is a nicotinic acid”), providing further expectation of success for using the related molecule isonicotinamide.  
With regard to the functional language recited in claim 1, the instant application states “[t]he present inventors have surprisingly found that lithium salts of organic acids which are in the form of anhydrous coordination polymers are in general much more stable to stresses such as humidity and heat than salts which are in the form of molecular complexes or which include one or more water molecules in the crystal forms (i.e. hydrates or aqua complexes).”  This indicates that it is the anhydrous character as well as the coordination polymer structure that lends relative stability to the substances embraced by the instant claims. Moreover, the substance cited by the examiner in the obviousness rejection that is disclosed by Zaworotko in example 7 contains lithium, salicylate, and L-proline at a 1:1:1 ratio and this substance appears to be disclosed in table 1 on pages 21-22 of the instant specification as having an acceptable stability (see line 14).  Thus, the examiner considers the stability requirements of instant claim 1 to be inherent in Zaworotko’s anhydrous embodiments, absent evidence to the contrary.  
With regard to the molar ratio of Li:succinate:isonicotinamide, Zaworotko discloses a cocrystal having the formula LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule and a is from 0.5 to 4 (abstract).  This narrow range for “a” embraces the 2:1:2 ratio when “a” is 0.5.  Moreover, this ratio would be inherent in the crystal formed from these substances because succinate is a diacid and therefore one succinate molecule has two acid groups available to bind to two isonicotinamide molecules and two lithium cations (for comparison, the monoacid salicylic acid has one carboxylic acid group and forms a crystal having Li:salicylic acid:proline molar ratio of 1:1:1, as noted above).  
With regard to instant claim 9, the cocrystal may be used in the preparation of a lithium containing pharmaceutical (para 0001); it is prima facie obvious to do so because this is within the scope of the invention disclosed by Zaworotko.
With regard to instant claim 21, the composition requires lower dosages to achieve therapeutic brain levels of lithium (para 0013).  This statement is interpreted to indicate that the inventive substances require lower dosages to achieve therapeutic brain levels of lithium relative to the prior art, which includes lithium carbonate (para 0004).  Moreover, all of the structural limitations are rendered obvious by Zaworotko  The claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  

Response to Arguments
Applicant's arguments and the declaration, both filed 09/14/2022, have been fully considered but they are not persuasive.

On pages 6-7, Applicant cites previously submitted arguments.
The arguments submitted previously have been fully considered and responded to by the examiner and are not persuasive for reasons of record.  

On page 7, Applicant argues that the Office has failed to consider the significance of the improved properties of the crystal form of claim 1 as supported by the specification as filed and the comparison data in the declaration filed 04/22/2022.  
The declaration has been fully considered by the examiner and is not persuasive for reasons already of record.   

On pages 7-8, Applicant argues that the Office’s interpretation of 716.02b is legally erroneous. On page 8, Applicant cites MPEP 716.02(b)(III) as support for the position that direct and indirect comparative tests are probative of nonobviousness. Specifically, Applicant points to In re Blondel and In re Fouche as supporting the position that an indirect comparison to the closest prior art may be properly relied upon in an allegation of unexpected results.  On pages 10-11, Applicant restates the findings previously presented in the declaration filed 04/22/2022 and in the specification.  
While in some cases, an indirect comparison may be sufficient to a prior art study may suffice to overcome an obviousness rejection with a persuasive showing of unexpected results, this does not apply in the instant case.  The examiner maintains that Applicant has failed to meet the burden to overcome an obviousness rejection for reasons already of record.  As explained previously, particularly with animal experiments, in order to properly assess whether a difference in results is a statistically significant event or merely an experimental artifact, one must perform an experiment directly comparing two active agents in the same location and at the same time with animals housed under identical conditions.  There is much day to day variability in experimental procedures that could lead to an apparent difference, especially in a parameter so variable as ADME of a pharmaceutically active substance.  As a direct comparison of the instant invention with the closest prior art has not been made within the same experiment, one cannot conclude there is a meaningful difference in brain accumulation of lithium due to administering these substances.  See further discussion below.  

On page 9, Applicant argues that lithium carbonate serves as a suitable indirect comparator.  Applicant points to declarant’s statement that both sets of data were performed using the same experimental protocols in male Sprague-Dawley rats thus the same species were used under the same experimental condition and the control, lithium carbonate, was the same.  
The examiner notes several differences between the protocol cited in the instant specification and the protocol used in the 2013 paper referenced in the declaration filed 04/22/2022 (Smith et al “Improving Lithium Therapeutics by Crystal Engineering of Novel Ionic Cocrystals” Mol Pharm 2013, 10, 4728-4738; cited in the IDS filed 11/06/2018)).  Importantly, a different vehicle was used to suspend the lithium therapeutic agents in Smith than in the instant case.  Smith (2013) suspended the LISPRO or Li2CO3 in deionized water or 1% methylcellulose (page 4732); however, in experiment 13 of the instant specification, the lithium cocrystals and Li2CO3 were suspended in corn oil.  These very different vehicles could dramatically affect release from the formulation and absorption of the lithium into the blood stream and eventually the brain.  Moreover, rats of different size were used.  In the Smith reference, the rats were 200-250 g whereas in the instant specification, the rats are described as weighing 240-290 g.  This is another factor not held constant among experiments.  In In re Blondel, two separate declarations were submitted by the same declarant (Garret) and an indirect comparison was in “tests carried out under substantially identical conditions”.  In the instant case, objective evidence exists that at least two factors (vehicle and size of the rats) that would impact the outcome of the study were quite different in the two sets of experiments.  For these reasons as well as the reasons explained previously, the examiner maintains the burden that the indirect comparison to Li2CO3 currently of record is not sufficient to persuasively establish a showing of unexpected results.  

On page 11, Applicant restates arguments presented in the response filed 04/22/2022 that the compound according to claim 1 provides the same level of lithium for a smaller mass of material since it has a higher lithium concentration by weight.  
This argument has been answered previously on the record (see pages 9-10 of the Office action mailed 05/21/2021).  For convenience, the examiner’s position is replicated here: The examiner does not find this to be an unexpected feature as one would recognize that anions having more than one negatively charge group will necessarily form ionic bonds with more than one cation. As noted above, Zaworotko discloses the formula LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule and a is from 0.5 to 4, so some of the substances disclosed by Zaworotko, there is more lithium per structural unit. Anything within the scope of Zaworotko’s invention is prima facie obvious, and any crystal with a diacid like succinate would be expected to contain two cations (Li). See discussion above regarding arguments that one having ordinary skill in the art would lack motivation to synthesize embodiments of Zaworotko’s invention having the conjugate base of a diacid and two lithium ions.  See also the rejection above which explains: With regard to the molar ratio of Li:succinate:isonicotinamide, Zaworotko discloses a cocrystal having the formula LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule and a is from 0.5 to 4 (abstract).  This narrow range for “a” embraces the 2:1:2 ratio when “a” is 0.5.  Moreover, this ratio would be inherent in the crystal formed from these substances because succinate is a diacid and therefore one succinate molecule has two acid groups available to bind to two isonicotinamide molecules and two lithium cations (for comparison, the monoacid salicylic acid has one carboxylic acid group and forms a crystal having Li:salicylic acid:proline molar ratio of 1:1:1, as noted above).  

On page 11, Applicant argues that the present specification shows that not all ionic cocrystals are stable and have the desired pharmacokinetic profile provided by the instant invention.  
As explained in the rejection above, one having ordinary skill in the art would have expected isonicotinamide to generate high stability cocrystals with succinate.  Additionally, as explained on pages 10-13 of the Office action mailed 05/21/2021, while an obviousness rejection may be overcome with a persuasive showing of unexpected results, Applicant is referred to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant. In the instant case, a side-by-side comparison to the closest prior art in terms of stability of the cocrystal has not been made of record. As noted above, crystals having two lithium ions per structural unit are taught in Zaworotko’s broader disclosure, and one having ordinary skill in the art would immediately recognize the potential benefit of this. With regard to stability, in view of all evidence currently on the record it appears to be the anhydrous character that lends stability to the compounds of the instant claims; however, Zaworotko discloses anhydrous cocrystals. While Zaworotko discloses hydrates, the examiner does not consider Zaworotko’s example 4 to be the closest prior art because it is not anhydrous as required by the instant claims. Elsewhere in the document, Zaworotko discloses anhydrous coordination polymers comprising lithium, an organic acid, and a further molecule as required by the instant claims that differ from the invention of instant claim 1 only in the identity of the organic acid. In the Office action mailed on 06/11/2020 and the Office action mailed on 10/06/2020, the examiner pointed to pages 39-40 where Zaworotko discloses a crystal containing lithium cations, salicylate anions (i.e. the conjugate base of salicylic acid), and L-proline that is anhydrous. The instant specification states “The present inventors have surprisingly found that lithium salts of organic acids which are in the form of anhydrous coordination polymers are in general much more stable to stresses such as humidity and heat than salts which are in the form of molecular complexes or which include one or more water molecules in the crystal forms (i.e. hydrates or aqua complexes).” This indicates that it is the anhydrous character as well as the coordination polymer structure that lends relative stability to the inventive substances. Nothing is mentioned of the identity of the organic acid in terms of contribution to stability. Table 1 on pages 21-22 of the instant specification compares anhydrous coordination polymers to substances that are hydrates and/or that are not coordination polymers. In previous correspondence, Applicant has cited line 24 of this table, which indicates that [Lia(salicylate)2(water)2]n (i.e. a hydrate per Zaworotko’s example 4) is less stable than the anhydrous substances disclosed in preceding rows. However, as noted above, Zaworotko discloses anhydrous coordination polymers that differ from claim 1 only in the identity of the organic acid. Absent evidence that the substances embraced by the instant claims exhibit superior performance to the closest prior art, i.e. the anhydrous lithium coordination polymers containing an organic acid and a further molecule disclosed by Zarowotko that fall outside the scope of claim 1 only in terms of the identity of the organic acid, the rejection is maintained. The examiner also notes that table 1 on pages 21-22 of the instant specification discloses several anhydrous coordination polymers containing lithium and salicylic acid (e.g. at lines 13 and 14). The table states that these substances do meet the criteria to be classified as “stable”. Indeed, the substance cited by the examiner in the obviousness rejection that is disclosed by Zaworotko in example 7 contains lithium, salicylate, and L-proline at a 1:1:1 ratio and this substance appears to be disclosed in table 1 on pages 21-22 of the instant specification as having an acceptable stability (see line 14). Therefore, Applicant’s assertion that switching one acid moiety for another is responsible for improved stability (see page 10 of the remarks “Thus a stable compound cannot obviously be achieved by simply exchanging one acid moiety for another’) does not appear to be supported by the data that is currently of record. The prior art coordination polymer containing lithium, salicylate, and L-proline at a 1:1:1 ratio appears to have the same stability as the other coordination polymers according to claim 1 evaluated in table 1 of the instant specification. Although Zaworotko does not mention stability, "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,870,665 in view of Zaworotko (WO 2014/172650; publication date: 10/23/2014; cited in the IDS filed 11/06/2018) and further in view of Zhang (US 2009/0209604; publication date: 08/20/2009), Bathori et al. (Crystal Growth & Design Vol 11, pages 75-87; 2011), and Aakeroy et al. (J Am Chem Soc Vol 124, pages 14425-14432; 2002).

The claims are being examined in view of the species election of “succinic acid” as the organic acid of instant claim 1. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘665 patent embrace a method of preparing a pharmaceutical composition containing a lithium cocrystal composition, the method comprising combining a lithium salt and a complementary neutral organic molecule in a solvent, the lithium salt comprising a conjugate base of an organic acid, and evaporating or cooling the solvent to form an organic lithium ionic cocrystal composition comprising the lithium salt and the neutral organic molecule in a stoichiometric ratio, and combining the lithium cocrystal composition with a pharmaceutically acceptable carrier or diluent.  The conjugate base of an organic acid may be succinate.  The organic molecule may be an amino acid, and the term “amino acid” embraces proline (see col 11 of the ‘665 patent).  The ratio of lithium to other ingredients embraces the ratios required by the instant claims.  Thus, the claims of the ‘665 patent embrace a method of making a co-crystal as recited in the instant claims. 
The claims of the ‘665 patent do not recite that the further molecule is isonicotinamide.  
Zaworotko discloses a cocrystal for use in pharmaceutical compositions having the formula LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule (i.e. a further molecule) and a is from 0.5 to 4 (abstract).  Zaworotko discloses a crystal as claimed in the ‘665 patent.  Zarowotko discloses that the cocrystal former (i.e. M in the structure LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule, noted above) is not particularly limited other than that it may be safely administered to humans (0067).  As cocrystal formers, vitamins and nicotinic acids are mentioned (0067 and 0068).  In view of the foregoing one having ordinary skill in the art would have recognized that the identity of Zaworotko’s neutral organic molecule is not particularly critical to the structure, and that Zaworotko contemplated B vitamins as neutral organic molecules. 
Zarowotko does not disclose isonicotinamide.  
Zhang discloses that isonicotinamide is a vitamin B3 compound as is niacin (i.e. nicotinic acid; 0027).
Bathori discloses isonicotinamide is one of the most effectively used co-crystalizing compounds.  The carboxylic acid to pyridine hydrogen bond has been identified as a robust yet versatile hydrogen bond and persists even in the presence of other good donors.  Isonicotinamide is not classified as a GRAS substance but is structurally closely related to its isomer nicotinamide, which is part of the Vitamin B group and a GRAS substance (page 75, right col).  
Aakeroy discloses a series of cocrystals formed from isonicotinamide and a diacid (pages14428-14429), including succinic acid (page 14429).
It would have been prima facie obvious to use isonicotinamide as the neutral organic molecule in cocrystal embraced by the ‘665 claims.  The skilled Artisan would have been motivated to select isonicotinamide because this substance was generally known to be very effective in forming cocrystals, because it is a close structural homolog of a GRAS substance (nicotinamide) and therefore likely to be safe for human consumption, and finally because it was known to form cocrystals specifically with succinic acid.  One would have had reasonable expectation of success for these same reasons.  Moreover, Zaworotko and the ‘665 specification  specifically lists other B vitamins as suitable as the neutral organic molecule “M” (see e.g. claim 23, which recites the limitation “wherein M is a nicotinic acid”), providing further expectation of success for using the related molecule isonicotinamide.  
Claims 18 and 19 of the ‘665 patent are not listed in the rejection of claim 1 because these claims exclude the isonicotinamide required by instant claim 1.
With regard to the functional language recited in claim 1, the instant application states “The present inventors have surprisingly found that lithium salts of organic acids which are in the form of anhydrous coordination polymers are in general much more stable to stresses such as humidity and heat than salts which are in the form of molecular complexes or which include one or more water molecules in the crystal forms (i.e. hydrates or aqua complexes).”  This indicates that it is the anhydrous character as well as the coordination polymer structure that lends relative stability to the substances embraced by the instant claims. 
With regard to instant claim 21, the instant application indicates that crystal forms comprising lithium ions and the conjugate base of an organic acid which is in the form of an anhydrous coordination polymer show improved in vivo characteristics compared with lithium carbonate (page 2).  As such the examiner considers this property to be inherent in the teachings of the substances embraced by the patent, which renders obvious each of the above structural characteristics cited by Applicant as possessing this property.  Moreover, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).

Claims 1, 9, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/119,270 (reference application) in view of Zaworotko (WO 2014/172650; publication date: 10/23/2014; cited in the IDS filed 11/06/2018) and further in view of Zhang (US 2009/0209604; publication date: 08/20/2009), Bathori et al. (Crystal Growth & Design Vol 11, pages 75-87; 2011) and Aakeroy et al. (J Am Chem Soc Vol 124, pages 14425-14432; 2002).

The claims are being examined in view of the species election of “succinic acid” as the organic acid of instant claim 1. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Inter alia, the claims of the ‘270 application embrace a lithium ionic cocrystal comprising a conjugate base of an organic acid, wherein the organic acid is succinic acid, and a complementary neutral organic molecule that may be proline, and a pharmaceutical composition comprising the cocrystal. The claims do not require the cocrystal to be a hydrate therefore anhydrous forms are embraced.  
The claims of the ‘270 application recite that the complementary neutral organic compound may be nicotinic acid, but do not recite that isonicotinamide is present in the cocrystal.  
Zaworotko discloses a cocrystal for use in pharmaceutical compositions having the formula LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule (i.e. a further molecule) and a is from 0.5 to 4 (abstract), thus, Zaworotko discloses a crystal as claimed in the ‘270 application.  Zarowotko discloses that the cocrystal former (i.e. M in the structure LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule, noted above) is not particularly limited other than that it may be safely administered to humans (0067).  As cocrystal formers, vitamins and nicotinic acids are mentioned (0067 and 0068).  In view of the foregoing one having ordinary skill in the art would have recognized that the identity of Zaworotko’s neutral organic molecule is not particularly critical to the structure, and that Zaworotko contemplated B vitamins as neutral organic molecules. 
Zarowotko does not disclose isonicotinamide.  
Zhang discloses that isonicotinamide is a vitamin B3 compound as is niacin (i.e. nicotinic acid; 0027).
Bathori discloses isonicotinamide is one of the most effectively used co-crystalizing compounds.  The carboxylic acid to pyridine hydrogen bond has been identified as a robust yet versatile hydrogen bond and persists even in the presence of other good donors.  Isonicotinamide is not classified as a GRAS substance but is structurally closely related to its isomer nicotinamide, which is part of the Vitamin B group and a GRAS substance (page 75, right col).  
Aakeroy discloses a series of cocrystals formed from isonicotinamide and a diacid (pages14428-14429), including succinic acid (page 14429).
It would have been prima facie obvious to use isonicotinamide as the neutral organic molecule in cocrystal embraced by the ‘270 claims.  The skilled Artisan would have been motivated to select isonicotinamide because this substance was generally known to be very effective in forming cocrystals, because it is a close structural homolog of a GRAS substance (nicotinamide) and therefore likely to be safe for human consumption, and finally because it was known to form cocrystals specifically with succinic acid.  One would have had reasonable expectation of success for these same reasons.  Moreover, Zaworotko specifically lists other B vitamins as suitable as the neutral organic molecule “M” (see e.g. claim 23, which recites the limitation “wherein M is a nicotinic acid”), providing further expectation of success for using the related molecule isonicotinamide.  
With regard to the functional language recited in claim 1, the instant application states “The present inventors have surprisingly found that lithium salts of organic acids which are in the form of anhydrous coordination polymers are in general much more stable to stresses such as humidity and heat than salts which are in the form of molecular complexes or which include one or more water molecules in the crystal forms (i.e. hydrates or aqua complexes).”  This indicates that it is the anhydrous character as well as the coordination polymer structure that lends relative stability to the substances embraced by the instant claims. 
Regarding the ratio of lithium to the other substances of the cocrystal, page 8 of the specification of the ‘270 application indicates that the term “cocrystal” embraces a cocrystal having the formula LiX-aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule. In certain aspects, a can be from 0.5 to 4.  This range narrowly embraces the ratios required by the instant claims.  
With regard to instant claim 21, the instant application indicates that crystal forms comprising lithium ions and the conjugate base of an organic acid which is in the form of an anhydrous coordination polymer show improved in vivo characteristics compared with lithium carbonate (page 2).  As such the examiner considers this property to be inherent in the substances embraced by the claims of the copending application, which renders obvious each of the above structural characteristics cited by Applicant as possessing this property.  Moreover, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.
On page 12, Applicant states that the double-patenting rejections are moot in view of the amendments and arguments above. 
The double patenting rejections are maintained for the same reasons as explained above for the obviousness rejections.  

Conclusion
No claims are allowed.  
                                                                                                                                                                                    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617